          Case 1:20-cv-04864-LGS Document 5 Filed 06/26/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


                Jonathan Corbett
                                    Plaintiff          Case No. 20-CV-4864

                         v.
                                                       STATUS REPORT
Andrew M. Cuomo, in his official capacity as
    Governor of the State of New York,
                                 Defendant



       As ex parte motions are disfavored by courts (and Plaintiff), Plaintiff, an attorney
proceeding pro se, has completed a good faith effort to ensure that the opposing party has been
notified of the pendency of the motion for an emergency TRO at D.E. #2. Accordingly, Plaintiff
reports to the Court that he has:
   1. E-mailed a copy of the complaint and motion to an attorney at the N.Y. Attorney
       General’s office who appears to handle other recent cases against the Governor – James
       Thompson, james.thompson@ag.ny.gov. The e-mail appears to have been successfully
       delivered.
   2. Faxed a copy of the complaint and motion to the same office at (212) 416-6075. A fax
       confirmation was generated indicating completion of the transmission.
   3. Sent a copy of the complaint and motion via USPS overnight mail to the same office at
       28 Liberty St., New York, NY 10005.



Dated: New York, NY                                Respectfully submitted,

       June 25th, 2020
                                                   _________________/s/_________________
                                                   Jonathan Corbett, Esq.
                                                   Plaintiff (attorney proceeding pro se)
                                                   CA Bar #325608
                                                   958 N. Western Ave. #765
                                                   Hollywood, CA 90029
                                                   E-mail: jon@corbettrights.com
Case 1:20-cv-04864-LGS Document 5 Filed 06/26/20 Page 2 of 2



                                Phone: (310) 684-3870
                                FAX: (310) 684-3870
